DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent No. 5,851,685 to McEldowney.
Regarding claim 1, McEldowney discloses a can end (Fig 1a) comprising a central panel (12) and a coined rivet (24) disposed on said central panel (Fig 1a-1b, col. 3, ll. 20-35).  McEldowney further discloses central panel (12) including a tab (26) with a body, the tab body including a coupling opening (at 24), the tab coupled to the coined rivet (24) with the coined rivet extending through the opening of the tab body.  In particular, the rivet (24) secures the tab to the can end (col. 4, ll. 45-55).

1-3, 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent No. 4,580,692 to La Barge et al. (La Barge).
Regarding claim 1, La Barge discloses a can end (Fig 1) comprising a central panel (16) and a coined rivet (36) disposed on said central panel (Fig 29-31).  La Barge further discloses central panel (16) including a tab (10, Fig 4) with a body, the tab body including a coupling opening (at the junction of the arms 34, col. 7, ll. 20-30), the tab coupled to the coined rivet (36) with the coined rivet extending through the opening of the tab body (Figs 6-8). 
Regarding claim 2, La Barge further discloses the coined rivet (36) formed from initially coined rivet button (192, Fig 29).  Note that intermediate products are given little patentable weight as long as the structure of the final product is the same as that of the prior art, then the prior art can be formed by the intermediate product.
Regarding claim 3, La Barge further discloses the coined rivet capable of being formed from a initially coined rivet button having a reduced radius peripheral upper edge.  Note that intermediate products are given little patentable weight as long as the structure of the final product is the same as that of the prior art, then the prior art can be formed by the intermediate product.
Regarding claim 7, La Barge discloses the can end of claim 5 and further discloses wherein central panel (16) includes a tab (10, Fig 4) with a body, the body including a coupling opening (at the junction of arms 34, col. 7, ll. 25-30), the tab coupled to the coined rivet (36) with the coined rivet extending through the tab body coupling opening (col. 7, ll. 25-30), the coined rivet having an enhanced overlap of the tab body (Fig 6) since the rivet has a deformed sidewall (at 43) that can be formed from a square rivet button (Fig 6).  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over La Barge in view of US 2002/0113069 to Forrest et al. (Forrest).
Regarding claim 4, La Barge discloses the can end of claim 1 but does not teach the recited thickness range of the central panel.  However, Forrest discloses a can end (10) with average thickness 0.0080 inch thick (€0057) and one of ordinary skill in the art would have found it obvious to change the thickness of the La Barge central panel to be the same thickness range as suggested by Forrest in order to produce a lightweight can end of aluminum (Forrest, €0057).

Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over La Barge.
Regarding claim 5, La Barge discloses the can end of claim 1 but does not explicitly teach the thickness of coined rivet top portion.  However, La barge discloses the coining operation to produce thickness varying from .0050 inch to .0055 inch (col. 17, ll. 65-68) and further discloses coining to result in approximately half thickness of the base thickness (184, col. 22, ll. 45-51) and discloses base thickness to be around 0.0115 inch and half of that thickness would be around .0050 inch which falls in the recited range.  One of ordinary skill in the art would have found it In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA1955).
Regarding claim 6, La Barge discloses the can end of claim 5 and further discloses wherein central panel (16) includes a tab (10, Fig 4) with a body, the body including a coupling opening (at the junction of arms 34, col. 7, ll. 25-30), the tab coupled to the coined rivet (36) with the coined rivet extending through the tab body coupling opening (col. 7, ll. 25-30), the coined rivet having an enhanced overlap of the tab body (Fig 6) since the rivet has a deformed sidewall (at 43) that can be formed from a square rivet button (Fig 6).  

Response to Arguments
Applicant's arguments filed 2/26/2021 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Applicant argues that McEldowney does not teach a coined band; however, McEldowney clearly discloses coining the bubble to form the rivet (Fig 3a-3d, col. 6, ll. 26-45).  Applicant argues that the process of the instant invention to coin the bubble is different from that of McEldowney.  However, as long as prior art product results in the same structure as that of the invention, then the prior art can be made by the same process.  Applicant argues that the term “coined rivet” is specific to applicant’s invention, in particular, the process in which the rivet is made.  The term “coined rivet” is described as a rivet formed from a “coined rivet button” and includes a coined top portion.  Furthermore, the rivet of McEldowney has a coined top portion (at 96, 97), formed by coining the bubble (see Fig 3d).  Applicant argues that 
Applicant further argues the rejection under La Barge. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Applicant argues that La Barge fails to provide any teaching of suggestion of a coined rivet.  However, Figs 17-18 clearly shown the coined rivet being made and in particular the coined top portion being coined by the presses (4, 96, col 17, ll. 30-35).  Examiner is not sure if applicant is trying to dispute this coining process as well which clearly coins the bubble head.  Applicant argues that La Barge teaches a cap and not a tab.  This is not persuasive since the cap has the structure and function of the claimed tab and applicant has not pointed out any structural differences between the tab of the invention and that of the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425.  The examiner can normally be reached on Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT POON/Examiner, Art Unit 3735